THIRD AMENDMENT TO FINANCING AGREEMENT

THIRD AMENDMENT TO FINANCING AGREEMENT, dated as of February 11, 2005 (this
"Amendment”), among Milacron Inc., a Delaware corporation (“Milacron”), each
subsidiary of Milacron listed as a borrower or a guarantor on the signature
pages thereto, the Lenders party thereto, JPMorgan Chase Bank, National
Association, as administrative agent and collateral agent for the Lenders (in
each such capacity, together with its successors in each such capacity, the
“Administrative Agent” and “Collateral Agent”, respectively).

W I T N E S S E T H:

WHEREAS, Milacron, certain subsidiaries of Milacron, the Lenders named therein,
the Agents and the other parties thereto have entered into that certain
Financing Agreement dated as of June 10, 2004 (as amended, supplemented or
otherwise modified from time to time, the “Financing Agreement”; capitalized
terms used herein but not otherwise defined herein shall have the meanings given
such terms in the Financing Agreement);

WHEREAS, Milacron has determined to use $2,500,000 (the “Rights Offering
Prepayment”) from the proceeds of the Rights Offering (as such term is defined
in the Mizuho/Glencore Transaction Documents) to make a prepayment on the
outstanding principal amount of the Loans pursuant to Section 2.05(b)(i) of the
Financing Agreement on the terms set forth herein; and

WHEREAS, the Loan Parties have requested that the Lenders and the Agents amend
certain provisions of the Financing Agreement, and the Lenders and the Agents
are willing to amend such provisions to the Financing Agreement on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, each of the Loan Parties, the Lenders, and the Agents hereby agree as
follows:

ARTICLE I

AMENDMENTS

Section 1.1 Amended “Financial Statements” Definition. As of the Amendment
Effective Date, the definition of “Financial Statements” set forth in
Section 1.01 of the Financing Agreement is hereby amended and restated in its
entirety to read as follows:

“Financial Statements” means the audited consolidated balance sheet of the
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2003 and the
related consolidated statement of operations, shareholders’ equity and cash
flows for the Fiscal Year then ended, as restated or to be restated to reflect
the change to first-in first-out inventory accounting in accordance with GAAP
effective as of January 1, 2004.

Section 1.2 Amended Permitted Investments Covenant. Clause (A) of Section
7.02(e)(xii) of the Financing Agreement is hereby amended and restated in its
entirety as of and from the Effective Date to read as follows:

(A) investments in China JV by any Subsidiary of the Parent that is not a Loan
Party (other than Milacron Plastics Technologies Group Inc.) to the extent that
such investment will not involve, require, result in or otherwise obligate any
cash or cash consideration made or to be made by the Loan Parties (including
Milacron Plastics Technologies Group Inc.) in an aggregate amount exceeding
$1,000,000 (it being understood and agreed that an obligation by Milacron
Plastics Technologies Group Inc. to make cash payments in an aggregate amount in
excess of $1,000,000 in China JV will not be considered an “investment” for
purposes of the foregoing clause (A) so long as (y) such cash payments are made
on behalf of Milacron Plastics Technologies Group Inc. by Subsidiaries of the
Parent that are not Loan Parties and (z) such cash payments do not in the
aggregate exceed an amount equal to $3,500,000); and

Section 1.3 Amended Capital Lease Covenant. As of the Amendment Effective Date,
clause (A) of Section 7.02(f) of the Financing Agreement is hereby amended and
restated in its entirety to read as follows:

(A) Capitalized Lease Obligations entered into after the Effective Date owing by
all Loan Parties and their Subsidiaries which would not cause the aggregate
amount of all Capital Expenditures to exceed the amounts set forth in
Section 7.03(c) and which would not result in the violation of any other
covenants set forth in Section 7.03, and

Section 1.4 Amended Minimum Fixed Charge Coverage Ratio. As of the Amendment
Effective Date, the table set forth in Section 7.03(a) of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:

          Minimum Fixed Charge Coverage Quarter End   Ratio
March 31, 2006
  1.00 to 1.00
 
   
June 30, 2006
  1.00 to 1.00
 
   
September 30, 2006
  1.00 to 1.00
 
   
December 31, 2006 and each
quarter end occurring thereafter
 
1.25 to 1.00

Section 1.5 Amended Cumulative Consolidated EBITDA Covenant. As of the Amendment
Effective Date, the table set forth in Section 7.03(b) of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:

      Period   Cumulative Consolidated EBITDA
Six complete calendar months
ending December 31, 2004
 
$24,000,000
 
   
Nine complete calendar months
ending March 31, 2005
 
$26,350,000
 
   
Twelve complete calendar months
ending June 30, 2005
 
$35,750,000
 
   
Twelve complete calendar months
ending September 30, 2005
 
$36,550,000
 
   
Twelve complete calendar months
ending December 31, 2005
 
$37,950,000

Section 1.6 Amended Capital Expenditures Covenant. As of the Amendment Effective
Date, the table set forth in Section 7.03(c) of the Financing Agreement is
hereby amended and restated in its entirety to read as follows:

      Period   Cumulative Capital Expenditures
Three complete calendar months
ending September 30, 2004
 
$6,100,000
 
   
Six complete calendar months
ending December 31, 2004
 
$11,300,000
 
   
Nine complete calendar months
ending March 31, 2005
 
$15,900,000
 
   
Twelve complete calendar months
ending June 30, 2005
 
$20,500,000
 
   
Twelve complete calendar months
ending September 30, 2005
 
$20,500,000
 
   
Twelve complete calendar months
ending December 31, 2005
 
$20,500,000

ARTICLE II

AGREEMENT REGARDING RIGHTS OFFERING PREPAYMENT

The Loan Parties, the Lenders, and the Agents hereby agree that, in the event
that, after receipt of the Rights Offering Prepayment by the Administrative
Agent, any prepayment arises pursuant to clause (x) of Section 2.05(c)(iv) of
the Financing Agreement, the amount of such prepayment shall be reduced, in the
aggregate, by an amount equal to the Rights Offering Prepayment; provided,
however, that (i) in determining the amount of any such prepayment, the amount
of the Rights Offering Prepayment shall not be deemed a deduction (as an expense
or otherwise) from the aggregate amount of cash received in connection with the
Rights Offering for purposes of the definition of “Net Cash Proceeds” in
Section 1.01 of the Financing Agreement and (ii) to the extent that the
Administrative Agent is required to repay or return (or any claim is made for
repayment or return of) all or any portion of the Rights Offering Prepayment,
the Loan Parties shall be and remain liable under any such prepayment for any
amounts so repaid or returned (or subject to a claim for repayment or return) as
though payment of such amounts had never been received by the Administrative
Agent.

ARTICLE III

CONDITIONS TO CLOSING

This Amendment shall become effective as of the date first written above upon
the satisfaction of the following conditions (such date, the “Amendment
Effective Date”):

(a) Third Amendment. Each Loan Party shall have delivered a duly executed
counterpart of this Amendment to the Agents.

(b) Officer’s Certificate. The Loan Parties shall have delivered to the Agents a
certificate of a duly authorized officer of each Loan Party dated the date of
this Amendment, in form and substance satisfactory to the Agents, certifying
that (i) the representations and warranties set forth in Section 4.3 hereof are
true and correct as of such date and (ii) the Rights Offering Prepayment has
been duly authorized by the Board of Directors of Parent and has been paid with
proceeds from the Rights Offering.

(c) Consent of Required Lenders. The Agents shall have received in writing the
consent of the Required Lenders to enter into this Amendment on behalf of the
Required Lenders.

(d) Amendment Fee. The Loan Parties shall have paid to the Administrative Agent,
in immediately available funds, for the pro rata account of each of the Lenders
that are party hereto, a nonrefundable amendment fee of $93,750.

(e) Agent Fees and Expenses. The Loan Parties shall have paid any and all fees
payable to any Agent under any fee letter executed in connection herewith and
all reasonable, out-of-pocket fees and expenses (including, without limitation,
reasonable fees, costs, client charges and expenses of counsel) incurred by the
Agents arising from or relating to the negotiation, preparation, execution,
delivery, performance and administration of this Amendment and arising under or
relating to the other Loan Documents to the extent invoiced and presented to the
Administrative Borrower on or prior to the Amendment Effective Date.

(f) Rights Offering Prepayment. The Administrative Agent shall have received, in
immediately available funds, the Rights Offering Prepayment from Milacron for
application to the outstanding principal amount of the Loans pursuant to
Section 2.05(b)(i) of the Financing Agreement.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agents or any
Lender under the Loan Documents, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Documents, all of which are ratified and affirmed in all
respects and shall continue in full force and effect; provided that any
amendment of a provision pursuant to Article I hereof which is given effect as
of a date prior to the Amendment Effective Date shall be deemed a waiver of any
noncompliance with such provision solely to the extent that (i) such
noncompliance arose prior to the date hereof and (ii) such noncompliance would
not have resulted had such provision been in effect as amended hereby as of the
date of any event giving rise to such noncompliance. Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Documents in similar or different
circumstances. This Amendment shall constitute a “Loan Document” for all
purposes of the Financing Agreement and all references to the Financing
Agreement in any Loan Document shall mean the Financing Agreement as amended
hereby.

Section 4.2 No Representations by Lenders or Agent. Each Loan Party hereby
acknowledges that it has not relied on any representation, written or oral,
express or implied, by any Lender or any Agent, other than those expressly
contained herein, in entering into this Amendment.

Section 4.3 Representations of the Loan Parties. Each Loan Party represents and
warrants to the Agents and the Lenders that (i) after giving effect to this
Amendment, (a) the representations and warranties set forth in the Loan
Documents are true and correct in all respects on and as of the date hereof with
the same effect as though made on the date hereof, except to the extent that
such representations and warranties expressly relate to an earlier date and
(b) no Default or Event of Default has occurred and is continuing and (ii) this
Amendment has been duly executed and delivered by such Loan Party and the
Financing Agreement, as amended hereby, constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 4.4 Delivery of Restated Financial Statements. Simultaneously with the
delivery to the Administrative Agent of audited financial statements for the
Fiscal Year ended December 31, 2004 in accordance with Section 7.01(a)(ii) of
the Financing Agreement, Milacron agrees to deliver the Financial Statements (as
such term is amended hereby) to the Administrative Agent; provided that in any
case the delivery of the Financial Statements shall occur on or prior to the
date on which such audited financing statements are due pursuant the terms of
the Financing Agreement.

Section 4.5 Claims. Each Loan Party represents and warrants that it has no
defenses, offsets or counterclaims with respect to the indebtedness owed by the
Borrowers to the Lenders, other than in respect of deposits.

Section 4.6 Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors and permitted assigns and shall
inure to the benefit of the parties hereto and the successors and permitted
assigns of the Lenders and the Agents.

Section 4.7 Headings. The headings and captions hereunder are for convenience
only and shall not affect the interpretation or construction of this Amendment.

Section 4.8 Severability. The provisions of this Amendment are intended to be
severable. If for any reason any provision of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

Section 4.9 Costs and Expenses. The Loan Parties agree to reimburse the Agents
for their reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of counsel for the
Agents.

Section 4.10 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 4.11 GOVERNING LAW. THE WHOLE OF THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED, CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.

Section 4.12 JURISDICTION, VENUE AND SERVICE. EACH LOAN PARTY HEREBY IRREVOCABLY
CONSENTS AND SUBMITS TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF ALL FEDERAL
AND STATE COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK AND
CONSENTS THAT ANY ORDER, PROCESS, NOTICE OF MOTION OR OTHER APPLICATION TO OR BY
ANY OF SAID COURTS OR A JUDGE THEREOF MAY BE SERVED WITHIN OR WITHOUT SUCH
COURT’S JURISDICTION BY REGISTERED MAIL OR BY PERSONAL SERVICE, PROVIDED A
REASONABLE TIME FOR APPEARANCE IS ALLOWED, IN CONNECTION WITH ANY ACTION OR
PROCEEDING ARISING OUT OF, UNDER OR RELATING TO THIS AMENDMENT. AT THE OPTION OF
THE AGENTS, UPON THE INSTRUCTIONS OF THE REQUIRED LENDERS, ANY LOAN PARTY MAY BE
JOINED IN ANY ACTION OR PROCEEDING COMMENCED BY THE AGENTS OR THE LENDERS
AGAINST ANY OTHER LOAN PARTY IN CONNECTION WITH OR BASED ON THIS AMENDMENT, AND
RECOVERY MAY BE HAD AGAINST ANY LOAN PARTY IN SUCH ACTION OR PROCEEDING OR IN
ANY INDEPENDENT ACTION OR PROCEEDING AGAINST ANY LOAN PARTY, WITHOUT ANY
REQUIREMENT THAT THE AGENTS OR THE LENDERS FIRST ASSERT, PROSECUTE OR EXHAUST
ANY REMEDY OR CLAIM AGAINST ANY OTHER LOAN PARTY. EACH LOAN PARTY HEREBY
IRREVOCABLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF, UNDER OR RELATING TO THIS AMENDMENT BROUGHT
IN ANY FEDERAL OR STATE COURT LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK, AND HEREBY FURTHER IRREVOCABLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW) ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

SECTION 4.13 WAIVER OF JURY TRIAL. EACH OF THE AGENTS, THE LENDERS AND THE LOAN
PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF
ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT, AND AGREES THAT ANY
SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY. IN ADDITION,
EACH OF THE AGENTS, THE LENDERS AND THE LOAN PARTIES WAIVES THE RIGHT TO
INTERPOSE ANY DEFENSE BASED UPON ANY STATUTE OF LIMITATIONS OR ANY CLAIM OF
LACHES AND ANY SET-OFF OR COUNTER CLAIM OF ANY NATURE OR DESCRIPTION. EACH OF
THE AGENTS, THE LENDERS AND THE LOAN PARTIES ACKNOWLEDGES THAT THE FOREGOING
WAIVERS ARE FREELY MADE.

* * *

1

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed and delivered as of the date first above written.

BORROWERS:

MILACRON INC.

     
By: /s/ R.P. Lienesch
 

 
     

 
   
Name:
  R.P. Lienesch



      Title: Vice President — Finance and Chief
Financial Officer

2





CIMCOOL INDUSTRIAL PRODUCTS INC.
D-M-E MANUFACTURING INC.
D-M-E U.S.A. INC.
MILACRON INDUSTRIAL PRODUCTS, INC.
MILACRON MARKETING COMPANY
MILACRON PLASTICS TECHNOLOGIES GROUP INC.
NICKERSON MACHINERY CHICAGO, INC.
NORTHERN SUPPLY COMPANY, INC.
OAK INTERNATIONAL, INC.
PLIERS INTERNATIONAL INC.
UNILOY MILACRON INC.
UNILOY MILACRON U.S.A. INC.

By: /s/ R.P. Lienesch



      Name: R.P. Lienesch

Title: Treasurer

3

GUARANTORS:

D-M-E COMPANY

     
By: /s/ R.P. Lienesch
 

 
     

 
   
Name:
Title:
  R.P. Lienesch
Treasurer
 
   

4



      MILACRON CAPITAL HOLDINGS B.V.

     
By: /s/ G. van Deventer
 

 
     

 
   
Name:
Title:
  G. van Deventer
Managing Director
 
   

5



      MILACRON INTERNATIONAL MARKETING COMPANY

     
By: /s/ R.P. Lienesch
 

 
     

 
   
Name:
Title:
  R.P. Lienesch
Treasurer and Assistant Secretary
 
   

6



      ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent and
Collateral Agent, on behalf of the Required Lenders

      By: /s/ James M. Barbato

 
     

 
   
Name:
Title:
  James M. Barbato
Vice President
 
   

7